UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1377


ROBERT B. HOLT, individually; DORIS HOLT, Estate of Doris
Holt by and through Robert B. Holt, sole beneficiary,

                Plaintiffs – Appellants,

          v.

SUSAN STROMAN; PRINCESS HODGES; SUSAN TILLMAN; KATHY BEERS;
JENNIFER BREWTON; UNIHEALTH POST ACUTE CARE OF COLUMBIA;
LATOYA BUGGS-WILLIAMS; SGT. DARIN L. DOUGHERTY; SGT.
GEORGE A. DRAFTS; COLUMBIA POLICE DEPARTMENT; ANDRE BAUER;
KEN ARD; BETH SCHULER; CRYSTAL PAVLICK; PALMETTO HEALTH;
PALMETTO SENIOR CARE; UHS-PRUITT CORPORATION; LT. COL. CARL
BURKE; BRENDA HODGES; PAMELA DANZLER; UNIHEALTH ORANGEBURG
SC; APRIL MERILL; JAYSON BRING,

                Defendants – Appellees,

          and

SOUTH CAROLINA, THE STATE OF; SOUTH CAROLINA DEPARTMENT OF
SOCIAL SERVICES; BRENDA HUGHES, individually and in her
official capacity as Administrator with UniHealth; SC
OFFICE ON AGING, THE; CERTAIN UNKNOWN JOHN DOES, in their
individual   and    official capacities;   SOUTH  CAROLINA
OMBUDSMAN'S OFFICE,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.      J. Michelle Childs, District
Judge. (3:12-cv-03539-JMC)


Submitted:   March 18, 2016                 Decided:   May 17, 2016
Before WILKINSON, MOTZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael G. Sribnick, Charleston, South Carolina, for Appellants.
Andrew F. Lindemann, DAVIDSON & LINDEMANN, P.A., Columbia, South
Carolina; Eugene H. Matthews, C. Cliff Rollins, RICHARDSON
PLOWDEN & ROBINSON, P.A., Columbia, South Carolina; James E.
Parham, Jr., JAMES E. PARHAM, JR., P.A., Irmo, South Carolina;
J. Edward Bradley, John C. Bradley, Jr., MOORE TAYLOR LAW FIRM,
P.A., W. Columbia, South Carolina; Tyler L. Arnold, W. Jerad
Rissler, ARNALL GOLDEN GREGORY, LLP, Atlanta, Georgia; Jeanne J.
Lisowski, OFFICE OF THE CITY ATTORNEY, Columbia, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Robert       B.     Holt     appeals        the   district       court’s        order

dismissing      the    first    amended     complaint       without    prejudice       for

failure    to   comply     with    Fed.     R.    Civ.    P.      8(a)(2).     We     have

reviewed the record and find no reversible error.                          Accordingly,

we affirm for the reasons stated by the district court.                            Holt v.

Stroman,    No.       3:12-cv-03539-JMC         (D.S.C.     Mar.    11,    2015).       We

dispense     with      oral     argument     because        the    facts     and     legal

contentions      are    adequately    presented        in    the    materials       before

this court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                            3